Appeal from order and judgment entered thereon dismissing the counterclaim, striking out the answer and granting plaintiff judgment on the pleadings. The action is on a promissory note for $1,645 which was a renewal of previous notes of smaller denominations. The defendants had executed and delivered to plaintiff a mortgage on real estate as continuing collateral security for $6,300 of indebtedness at any one time. The answer alleged as a defense and counterclaim that the plaintiff had induced defendants to sign the mortgage “ after representing that the said mortgage was to be either liquidated, sold, or returned to the defendants before any action was taken upon any notes held by the plaintiff bank, which had been made by the defendants,” which representation was false and fraudulent and that by reason thereof defendants’ credit had been injured in excess of $10,000. Order and judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.